Pottle, J.
1. A written contract to furnish “lumber enough to build one dwelling-house” is ambiguous; and it is competent to show by parol that the parties had in mind a particular dwelling-house, which they estimated would require not exceeding a given quantity of lumber. If more than this quantity is delivered and accepted, the party receiving it is bound to pay for the excess.
2. The' evidence fully authorized the verdict rendered, and there was no error, of law requiring a new trial. Judgment affirmed.